Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         04-MAR-2019
                                                         10:54 AM

                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                  SAMUEL CAMPIFORMIO, Petitioner,

                                 vs.

 THE HONORABLE FA’AUUGA TO’OTO’O, Judge of the Circuit Court of
     the First Circuit, State of Hawaii, Respondent Judge,

                                 and

                   STATE OF HAWAII, Respondent.


                        ORIGINAL PROCEEDING
                     (CR. NO. 1CPC-XX-XXXXXXX)

    ORDER GRANTING IN PART PETITION FOR WRIT OF HABEAS CORPUS
                         AND/OR MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of petitioner Samuel Campiformio’s
petition for writ of habeas corpus and/or mandamus, filed on
January 7, 2019, respondent State of Hawaii’s answer, filed on
January 29, 2019, the respondent judge’s answer, filed on
January 30, 2019, the respective supporting documents, and the
record, it appears that imposition of the amount of bail and any
conditions thereof, if a defendant is bailable, should be based
on a consideration of relevant factors pursuant to HRS Chapter
804 and applicable case law.    See, e.g., Sakamoto v. Chang, 56
Haw. 447, 539 P.2d 1197 (1975); Pelekai v. White, 75 Haw. 357,
861 P.2d 1205 (1993); State v. Henley, 136 Hawai‘i 471, 363 P.3d
319 (2015).   The “Findings of Fact and Order Denying Motion for
Reduction in Bail,” filed on December 19, 2018, is insufficient
for this court to determine whether the circuit court considered
and applied the relevant factors in denying the motion for a
bail reduction.   Accordingly,
          IT IS HEREBY ORDERED that the petition is granted in
part.   The “Findings of Fact and Order Denying Motion for
Reduction in Bail,” filed on December 19, 2018, is vacated, and
the matter is remanded to the circuit court for further hearing
on the November 27, 2018 “Motion for Reduction of Bail.”      The
disposition of the “Motion for Reduction of Bail” shall include
the rendering of relevant findings consistent with the
requirements of statutory and applicable case law.       In all other
respects, the petition is denied.
          IT IS HEREBY FURTHER ORDERED that the “Order
Pertaining to Bail,” filed on November 7, 2018 shall remain in
effect pending the further hearing and the disposition of the
“Motion for Reduction of Bail.”
          DATED: Honolulu, Hawaii, March 4, 2019.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack
                                 /s/ Michael D. Wilson




                                   2